Citation Nr: 1403475	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  08-07 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for a disability manifested by joint pain, to include disabilities of the hands/fingers, knees, and feet.

4.  Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to April 1969, which includes service in the Republic of Vietnam.  He received the Combat Infantry Badge and Bronze Star Medal.

These matters initially came before the Board of Veterans' Appeals (Board) from March and May 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In the March 2007 decision, the RO denied entitlement to service connection for back pain, cervical radiculopathy, and joint pain.  In the May 2007 decision, the RO denied entitlement to service connection for bilateral hearing loss.

Informal hearing conferences with a Decision Review Officer (DRO) were conducted in February and November 2008 and reports of those conferences have been associated with the Veteran's claims folder.

In February 2008 and March 2009, the RO granted service connection for hearing loss in each ear and assigned an initial noncompensable disability rating, effective June 29, 2006.  The Veteran has continued his appeal for an initial compensable rating.

The Veteran testified before the undersigned at an April 2012 hearing at the RO (Travel Board hearing).  A transcript of that hearing has been associated with his claims folder.

In September 2012, the Board remanded these matters for further development.


The Veteran had also perfected an appeal with regard to the issue of entitlement to service connection for a bilateral neurologic disability of the upper and lower extremities, and the Board had remanded this issue in September 2012 for further development.  In March 2013, the Appeals Management Center (AMC) granted service connection for bilateral peripheral neuropathy of the upper and lower extremities, and thereby resolved the appeal as to that issue.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  The documents in this file have been reviewed and considered as part of this appeal.

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Once the Secretary undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In this case, the Veteran claims that he has current low back, neck, and joint disabilities (including disabilities of the hands/fingers, knees, and feet) that are related to various combat-related duties in service, such as digging fox holes, building bunkers, participating in long marches while carrying heavy equipment, and carrying the bodies of injured and deceased service members.  He was afforded a VA examination in November 2012 to assess the nature and etiology of these claimed disabilities and was diagnosed as having degenerative disc disease of the thoracolumbar spine and osteoarthritis of the cervical spine, hands, and knees.

The physician who conducted the November 2012 VA examination opined that the Veteran's claimed disabilities were not likely ("less likely than not"/"less than 50 percent probability") incurred in or caused by service.  She reasoned that even though the Veteran stated that he did a lot of heavy lifting in Vietnam, he also admitted that he did not start having back pain until approximately 10 years after he was discharged from service.  He related that the first time he experienced back pain was while performing heavy yard work at home with a shovel.  In recent years he had been diagnosed as having lumbar disc disease.  This was not one of the accepted symptoms that had been linked to herbicide exposure.  Lumbar disc disease and degenerative disc disease of the cervical spine are the result of the aging process.  Joint pain is a separate entity and can be caused by a myriad of things and although it is on the list of possible symptoms that can be caused by acute exposure to Agent Orange, the long term effects are unlikely.

The November 2012 opinion is insufficient with respect to the low back because although the examiner reasoned that the Veteran did not start having back pain until approximately 10 years after service, the Veteran reported in an August 2006 statement (VA Form 21-4138) that he experienced back aches in service while carrying heavy equipment.  The Veteran engaged in combat while in Vietnam, he is competent to report back pain in service during combat situations, his reports are consistent with the circumstances of his service in Vietnam, and there is no clear and convincing evidence to the contrary.  Hence the presence of in-service low back pain is conceded.  As the November 2012 examiner did not acknowledge or comment on the Veteran's report of back pain in service, his opinion as to the etiology of the Veteran's current low back disability is insufficient and a remand is necessary to obtain a new opinion.  See Dalton v. Peake, 21 Vet. App. 23 (2007) (a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history, even if recorded in the course of the examination).

The opinions concerning the Veteran's neck disability and disabilities of the hands/fingers and knees (claimed as joint pain) are also insufficient because the rationale that was provided largely pertained to his diagnosed low back disability.  The only reference that was made to the neck in the examiner's rationale was itself a separate opinion that the degenerative disc disease of the cervical spine was the result of the aging process.  The examiner did not otherwise explain to what extent, if any, the Veteran's combat-related duties in service resulted in his current neck, hand/finger, and knee disabilities.  In addition, the examiner only identified "joint pain" in her rationale and did not make any specific reference to the Veteran's diagnosed osteoarthritis of the hands and knees.

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2013); see 38 C.F.R. § 19.9 (2013).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Moreover, the Veteran's Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2013).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

VA audiology consultation notes dated in January and February 2012 which are included among the Veteran's paperless records in the Virtual VA system indicate that pure tone audiometry testing was conducted during the examinations and that the audiograms were available in "Vista Imaging."  However, the specific results of the audiometry tests are not included in the claims file.  Also, a November 2012 VA audiology medical device note reflects that the Veteran was scheduled for follow up audiology treatment in 2 months.  The most recent VA treatment records in the claims file and among the Veteran's paperless records in the Virtual VA system are from the VA Medical Center in Charleston, South Carolina (VAMC Charleston) and are dated to December 2012.    

Thus, it appears that there are additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).


Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file the specific results of the audiometry testing conducted on January 27, 2012 and February 3, 2012 and all records of the Veteran's treatment for a back disability, a neck disability, a joint disability (including disabilities of the hands/fingers, knees, and feet), and hearing loss from VAMC Charleston dated from December 2012 through the present, and from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

2.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, ask the examiner who conducted the November 2012 VA examination to review the claims file, including this remand and all relevant records contained in the Virtual VA and VBMS systems, along with any records obtained pursuant to this remand, and provide new opinions as to the etiology of the Veteran's current low back disability, neck disability, and any disabilities of the hands/fingers, knees, and feet.

For each current low back disability, neck disability, hand/finger disability, knee disability, and foot disability identified (i.e. any such disabilities diagnosed since June 2006), the opinion provider shall answer the following question:
Is it at least as likely as not (50 percent probability or more) that the current low back disability, neck disability, hand/finger disability, knee disability, and foot disability had its clinical onset in service, had its clinical onset in the year immediately following service (with respect to any arthritis), is related to the Veteran's reported back pain in service, is related to his combat-related duties in service, is related to his presumed exposure to herbicides in service, or is otherwise the result of a disease or injury in service?

In formulating the above opinions, the opinion provider must specifically acknowledge and comment on all low back, neck, hand/finger, knee, and foot disabilities diagnosed since June 2006, the Veteran's report of back pain in service (see the August 2006 VA Form 21-4138), his reported duties in service (including digging fox holes, building bunkers, participating in long marches while carrying heavy equipment, and carrying the bodies of injured and deceased service members), his presumed exposure to herbicides in service, and the May 2007 and September and October 2010 opinions from J. Roger Rowe, M.D., Katherine C. Lundy, PhD, FNP, and John Rowe, Jr., MD.  For purposes of the above opinions, the opinion provider shall presume that the Veteran's reports of his combat duties in service and his reports of any low back, neck, or joint symptoms in service are accurate.

The opinion provider must provide reasons for each opinion given. 

The opinion provider is advised that the Veteran is competent to report his duties in service, symptoms, and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the opinion provider rejects the Veteran's reports regarding symptoms, he or she must provide a reason for doing so.  The absence of evidence of treatment for low back, neck, and joint problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the opinion provider determines that he or she cannot provide an opinion without resorting to speculation, the opinion provider shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction (AOJ) shall ensure that any additional evidentiary development suggested by the opinion provider be undertaken so that a definite opinion can be obtained.)

If the November 2012 examiner is unavailable or otherwise unable to provide the requested opinions, the Veteran shall be afforded new VA examinations to obtain the necessary opinions.

3.  The AOJ shall review the opinions/examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete.

4.  If a benefit on appeal remains denied, the AOJ shall issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


